IN

.\s,'zo&z'(>¥,(fq
HEW;NE m

§§Y§§T@ecpmmwaia@®§n£

Mckinlev Dale Thomas 1§
TDcJ-ID# 1484717 JUN 1929
.Allan B. Polunskv Unit

3872 FM 350 South A@@m@@gi@,©ll@wk

"Livingston. Texas 77351
June 15Tht2015

RE: EX PARTE THOMAS7 HABEAS CORPUS NO. WR-13-702509:
IN RE THOMAS.-MANDAMUS»WRIT:NO. WR-13-702-08.

RE: REQUEST TRANSFRE OF PLEADINGS FROM-WRIT NO. WR-13-702-08-
TO WRIT NO, WR-13-702-O9. ~

Abel Acosta. Clerk
Texas Court Of Criminal Appeals
P.O. BOX 12308. Capitol Statinn
Austin. Texas 78711

DEAR cLERK: §

Please be advised that vour acknowledgement of receipt of this'
instant letter requesting transfer of certain pleadings from one
pleading writ number to another is herebv cordiallv requested

Mv legal records reflects that mv habeas corpus application and
related documents and records were transmitted to The Texas Court
Of criminal Appeals bvbhe Harris Countv District Clerk' s Office
[Dated: February 5Th, 2015] cause number 1063389- A.

Previouslv before mv habeas corpus application was forwarded to
your Clerk's Office I had been inadvertently using my Mandamus
Writ # WR-13-702-08. assigned me from The Texas Court Of'Criminal
Appeals as I hadn' t been issued anv habeas corpus writ number at‘
the specific time of submitting mv pleadings to The Texas Court
Of Criminal Appeals as I' ve filed numerous written obiections
under writ # WR-13 702- 08, instead of filing mv objections under
writ # WR-13-702-09. -.

lransfer The Following Pleadings:

PRO SE FINDINGS OF FACTS AND CONCLUSION OF LAW/
WITH REQUESTS FOR SANCTIONS[FILED: AUGUST 19 2013
UNDER WRIT # WR-13-702-08- TO- WRIT # WR-13+702-O9];

v APPLICANT'$ wRITTEN'oBJEchoNs To¢EvIDENTIARY.couRT
FINDINGS oF FAcTs AND coNcLusIoN oF LAw uNsUPPoRTED .
BY THE REcoRDs? REQUEST FoR REMAND.[DATED; MARCK 3,2015].

_1_

"The transfer of these pleadings are crucial to my habeas corpus
success -

Therefore l no_)e my request will prove of some assistance in
your cleH'